Citation Nr: 0102504	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel




REMAND

The veteran served on active duty from September 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to aid and attendance 
benefits.  

Additional development is necessary in this case.

The veteran has indicated in his notice of disagreement (NOD) 
and his substantive appeal (SA), that all of his disabilities 
have not been evaluated in the medical statement submitted in 
connection with the instant claim and as such, denial of his 
aid and attendance claim was based on inadequate medical 
evidence.  An aid and attendance examination report of 
May 1999 from the veteran's private physician revealed that 
the veteran had cardiomegaly and hypertension.  However, the 
veteran indicates that these are not all of his medical 
conditions that require him to need aid and attendance 
benefits.  He has asked on more than one occasion to be 
provided a VA compensation and pension examination so that VA 
can appropriately evaluate his claim.  The Veterans Claims 
Assistance Act of 2000 requires the Secretary to provide 
medical examinations and opinions when such an examination or 
opinion is necessary to make a decision on the claim.  
Additionally, no medical records from the veteran's private 
doctor, Chester E. Singleton, M.D., or any other physician 
are associated with the veteran's claim.  Finally, all of the 
veteran's disabilities need to be evaluated by an examiner 
and rated by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.5103A).  All of the 
aforementioned is necessary in the instant case.  


In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Ask the veteran to furnish the names 
and addresses of all medical providers 
from whom he has sought treatment for any 
disability since 1997.  After obtaining 
appropriate releases from the veteran, 
the RO should request the aforementioned 
treatment records, to include any medical 
records from Dr. Singleton, and associate 
them with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the claimant so he 
may obtain and present the records 
himself.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

2.  After obtaining the records from all 
sources identified by the veteran, to 
include treatment records from all VA 
medical facilities where he has received 
treatment since 1997, if any, the veteran 
should be scheduled for a general medical 
examination to include an examination for 
housebound status or permanent need for 
regular aid and attendance.  All of the 
veteran's medical conditions should be 
stated and evaluated.   All indicated 
tests and studies or additional 
consultations should be accomplished.  
The housebound status or permanent need 
for regular aid and attendance examiner 
is requested to comment on whether the 
veteran can feed himself, keep himself 
clean, attend to the wants of nature, 
dress himself, and protect himself from 
the hazards of his daily living 
environment.  If the veteran is unable to 
perform any of these activities, the 
physician should indicate what organic or 
psychiatric findings are present which 
would prevent accomplishing these 
functions. 

3.  The RO must list all of the veteran's 
disabilities on a formal rating document 
and assign separate evaluations to each 
disability.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After the preparation of the 
percentage evaluations for each of the 
veteran's disabilities, the RO should 
determine if the veteran's claim can be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) which 
includes a summary of the evidence, the 
applicable criteria, and the reasons for 
the decisions.  The veteran and his 
representative should then be given an 
opportunity to respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


